DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 15 of U.S. Patent No. 9,584,248. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious variation of claims of Patent No. 9,584,248.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 9,584,248.
Claims of Present Application
Claims of U.S. Patent No. 9,584,248
17. A system for delivering multiple optical network services comprising: a common optical connection received from a central office carrying at least a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; 


a wavelength division multiplexer optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection; 
a splitter optically connected to the first downstream optical connection of the wavelength division multiplexer; and
 a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.

24. A method of distributing optical services, the method comprising: receiving, on a common optical connection from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; separating, at a wavelength division multiplexer optically connected to the common optical connection, the first optical service from the second optical service; splitting the first optical service at a splitter optically connected to the wavelength division multiplexer; separating the second optical service at a filter array optically connected to the wavelength division multiplexer, wherein separating the second optical service comprises: outputting, from a first filter optically connected to the wavelength division multiplexer, a first subset of wavelengths of the second plurality of wavelengths and passing a first remainder of wavelengths of the second plurality of wavelengths; and outputting, from a second filter optically connected to the first filter to receive the first remainder of wavelengths, a second subset of wavelengths from among the first remainder of wavelengths and passing a second remainder of wavelengths to remaining filters of the filter array.


17. A system for delivering multiple optical network services comprising: a common optical connection received from a central office carrying at least a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; 
a wavelength division multiplexer optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection; 
a splitter optically connected to the first downstream optical connection of the wavelength division multiplexer; and
 a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.
1. A system for delivering multiple passive optical network services comprising: a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; 
a splitter optically connected to a first fiber carrying the first optical transmission service, the splitter including a plurality of outputs each delivering the first optical transmission service; a wavelength division multiplexer optically connected to a second fiber, the wavelength division multiplexer separating each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; a plurality of second wavelength division multiplexers optically connected to a different output of the plurality of outputs of the splitter and to a different one of the unique wavelength pairs from the wavelength division multiplexer, thereby combining a unique wavelength pair and a common wavelength pair onto a single fiber to be delivered to a subscriber; and a band-pass filter receiving the single fiber including the unique wavelength pair and the common wavelength pair, the band-pass filter delivering one of the unique wavelength pair and the common wavelength pair to the subscriber. 









13. A system for delivering multiple passive optical network services comprising: a first optical transmission service and a second optical transmission service received on a common fiber, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers, the common fiber including the common wavelength pair and each of the unique wavelength pairs; 
a splitter positioned at a terminal optically connected between a central office and a subscriber, the splitter configured to receive the single fiber and output a plurality of optical connections passing the common wavelength pair and each of the plurality of unique wavelength pairs to each of a plurality of subscribers on a single subscriber optical fiber; and a filter at each of a plurality of subscribers, the filter connected to the single subscriber optical fiber and selected to deliver either the common wavelength pair or a selected one of the plurality of unique wavelength pairs to the subscriber associated with the filter. 




15. An optical distribution network including: an optical termination enclosure located between a signal distribution source and a plurality of subscribers, the optical termination enclosure comprising: 
a splitter optically connected to a first fiber carrying a first optical transmission service comprising a common wavelength pair to be routed from a source to each of the plurality of subscribers, the splitter including a plurality of outputs each configured to deliver the first optical transmission service through first hardened multi-fiber optical connectors of the optical termination enclosure; and a wavelength division multiplexer connected to a second fiber carrying a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs to be assigned to a subscriber among the plurality of subscribers, wherein the wavelength division multiplexer is configured to separate each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers which are output from the optical termination enclosure through second hardened multi-fiber optical connectors; and a multiport service terminal associated with a plurality of subscribers and connected to one of the first or second hardened multi-fiber optical connectors, thereby selecting one of the first optical transmission service or the second optical transmission service for the plurality of subscribers associated with the multiport service terminal. 




As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 9,584,248.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 9,584,248.

Claims 17 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,230,484. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious variation of claims of Patent No. 10,230,484.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,230,484.
Claims of Present Application
Claims of U.S. Patent No. 10,230,484
17. A system for delivering multiple optical network services comprising: a common optical connection received from a central office carrying at least a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; a wavelength division multiplexer optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection; a splitter optically connected to the first downstream optical connection of the wavelength division multiplexer; and a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.

24. A method of distributing optical services, the method comprising: receiving, on a common optical connection from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; separating, at a wavelength division multiplexer optically connected to the common optical connection, the first optical service from the second optical service; splitting the first optical service at a splitter optically connected to the wavelength division multiplexer; separating the second optical service at a filter array optically connected to the wavelength division multiplexer, wherein separating the second optical service comprises: outputting, from a first filter optically connected to the wavelength division multiplexer, a first subset of wavelengths of the second plurality of wavelengths and passing a first remainder of wavelengths of the second plurality of wavelengths; and outputting, from a second filter optically connected to the first filter to receive the first remainder of wavelengths, a second subset of wavelengths from among the first remainder of wavelengths and passing a second remainder of wavelengths to remaining filters of the filter array.
8. A system for delivering multiple passive optical network services to subscriber premises, the system comprising: 






a terminal device comprising a splitter and a wavelength division multiplexer, the terminal device receiving a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; a subscriber device comprising a bandpass filter, the bandpass filter receiving the single fiber including the unique wavelength pair and the common wavelength pair and delivering one of the unique wavelength pair and the common wavelength pair to the subscriber.













1. A method of delivering multiple passive optical network services, the method comprising: receiving, at a terminal from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers and the second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; separating, at the terminal, the second optical transmission service onto a plurality of individual output fibers via a wavelength division multiplexer; separating, at the terminal, the first optical transmission service onto each of the plurality of individual output fibers via a splitter; at a subscriber, receiving a single fiber including the unique wavelength pair and the common wavelength pair; and delivering one of the unique wavelength pair and the common wavelength pair to the subscriber; wherein delivering one of the unique wavelength pair and the common wavelength pair to the subscriber comprises filtering the other of the unique wavelength pair and the common wavelength pair at a band-pass filter.





As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,230,484.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,230,484.

Claims 17 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,727,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious variation of claims of Patent No. 10,727,972.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 10,727,972.
Claims of Present Application
Claims of U.S. Patent No. 10,727,972
17. A system for delivering multiple optical network services comprising: a common optical connection received from a central office carrying at least a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; a wavelength division multiplexer optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection; a splitter optically connected to the first downstream optical connection of the wavelength division multiplexer; and a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.

24. A method of distributing optical services, the method comprising: receiving, on a common optical connection from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; separating, at a wavelength division multiplexer optically connected to the common optical connection, the first optical service from the second optical service; splitting the first optical service at a splitter optically connected to the wavelength division multiplexer; separating the second optical service at a filter array optically connected to the wavelength division multiplexer, wherein separating the second optical service comprises: outputting, from a first filter optically connected to the wavelength division multiplexer, a first subset of wavelengths of the second plurality of wavelengths and passing a first remainder of wavelengths of the second plurality of wavelengths; and outputting, from a second filter optically connected to the first filter to receive the first remainder of wavelengths, a second subset of wavelengths from among the first remainder of wavelengths and passing a second remainder of wavelengths to remaining filters of the filter array.
1. A system for delivering multiple passive optical network services comprising: a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; a first housing having a first connector; 
a splitter positioned within the first housing and optically connected to a first fiber carrying the first optical transmission service, the splitter including a plurality of outputs each delivering the first optical transmission service; a second housing having a second connector; 
a wavelength division multiplexer positioned within the second housing and optically connected to a second fiber, the wavelength division multiplexer separating each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; a plurality of second wavelength division multiplexers optically connected to a different output of the plurality of outputs of the splitter and to a different one of the unique wavelength pairs from the wavelength division multiplexer via an optical connection between the first connector and the second connector, thereby combining a unique wavelength pair and a common wavelength pair onto a single fiber to be delivered to a subscriber. 

    




12. A method of delivering multiple passive optical network services comprising: receiving, at a first housing, a first optical transmission service comprising a common wavelength pair routed from a source to each of a plurality of subscribers; receiving, at a second housing, a second optical transmission service comprising a plurality of unique wavelength pairs, each of the unique wavelength pairs assigned to a subscriber among the plurality of subscribers; splitting, at a splitter positioned within the first housing, the first optical transmission service onto a plurality of outputs; separating, at a wavelength division multiplexer within the second housing, each of the unique wavelength pairs of the second optical transmission service onto separate optical fibers; physically connecting the second housing to the first housing to rejoin the separate optical fibers to the first housing; and joining, on a single output fiber to be delivered to a subscriber, a unique wavelength pair and a common wavelength pair. 



As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 10,727,972.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claims of U.S. Patent No. 10,727,972.

Claims 17 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,159,265. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are obvious variation of claims of Patent No. 11,159,265.
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,159,265.
Claims of Present Application
Claims of U.S. Patent No. 11,159,265
17. A system for delivering multiple optical network services comprising: 

a common optical connection received from a central office carrying at least a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; 
a wavelength division multiplexer optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection; a splitter optically connected to the first downstream optical connection of the wavelength division multiplexer; and a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.

24. A method of distributing optical services, the method comprising: receiving, on a common optical connection from a central office, a first optical transmission service and a second optical transmission service, the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; separating, at a wavelength division multiplexer optically connected to the common optical connection, the first optical service from the second optical service; splitting the first optical service at a splitter optically connected to the wavelength division multiplexer; separating the second optical service at a filter array optically connected to the wavelength division multiplexer, wherein separating the second optical service comprises: outputting, from a first filter optically connected to the wavelength division multiplexer, a first subset of wavelengths of the second plurality of wavelengths and passing a first remainder of wavelengths of the second plurality of wavelengths; and outputting, from a second filter optically connected to the first filter to receive the first remainder of wavelengths, a second subset of wavelengths from among the first remainder of wavelengths and passing a second remainder of wavelengths to remaining filters of the filter array.
1. A system for delivering multiple passive optical network services from a central office, the system comprising: 
a common optical fiber carrying at least a first optical service and a second optical service, the first optical service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; an outside plant optical enclosure receiving the common optical fiber, the outside plant optical enclosure including: a wavelength division multiplexer receiving the common optical fiber and separating the first optical service onto a first output fiber and the second optical service onto a second output fiber; and a plurality of filters arranged in a filter array, the filter array including: a first filter that receives the second output fiber, outputs onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths, and passes a first remainder of wavelengths of the second plurality of wavelengths; and a second filter that receives the first remainder of wavelengths of the second plurality of wavelengths from the first filter, outputs onto a second filter output fiber a second subset of wavelengths, and passes a second remainder of wavelengths to remaining filters of the filter array.










9. A method of delivering multiple passive optical services via an outside plant optical terminal, the method comprising: receiving a first optical service and a second optical service on a common optical fiber, the first optical service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths; at a wavelength division multiplexer, receiving the common optical fiber and separating the first optical service onto a first output fiber and the second optical service onto a second output fiber; at a first filter of a filter array: receiving the second output fiber and outputting onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths, and passing a first remainder of wavelengths of the second plurality of wavelengths; at a second filter of the filter array: receiving the first remainder of wavelengths and outputting onto a second filter output fiber a second subset of wavelengths within the second plurality of wavelengths different from the first subset of wavelengths, and passing a second remainder of wavelengths of the second plurality of wavelengths to remaining filters of the filter array.




As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,159,265. Thus, claims of the present application would have been obvious to one of ordinary skill in the art in view of claims of U.S. Patent No. 11,159,265.

Allowable Subject Matter
Claims 17-35 are allowed in view of the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 17, Cavaliere et al (US Pub. No. 2011/0158650) teaches a system for delivering multiple optical network services, shown on Fig. 1, comprising: 
a common optical connection (portion C to M provided between 102 and 220) received from a central office (OLT) carrying at least a first optical transmission service and a second optical transmission service (first OLT, second OLT and third OLT provides different transmission services; see paragraph [0040]; “The first OLT 110 is arranged to transmit optical signals at a first wavelength (1490 nm), in a downstream direction to respective ONTs 130…”; see paragraph [0041]; “…the second OLT 210 to the respective ONTs 230 is at a second wavelength…”; see also paragraph [0043]; “…third OLT 310 (WDM-PON OLT) is arranged to transmit a plurality of optical signals at a predetermined set of wavelengths…”), the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths (see paragraph [0040]; “The first OLT 110 is arranged to transmit optical signals at a first wavelength (1490 nm),…” and see paragraph [0041]; “…the second OLT 210 is within the amplification band of an erbium doped fibre amplifier, and most preferably within the C band (from 1530 nm to 1565 nm)…”) and the second optical service occupying at least a second channel comprising a second plurality of wavelengths (see paragraph [0043]; “…third OLT 310 (WDM-PON OLT) is arranged to transmit a plurality of optical signals at a predetermined set of wavelengths…”); 
a wavelength division multiplexer (220) optically connected to the common optical connection and separating the first optical service onto a first downstream optical connection and the second optical service onto a second downstream optical connection (see paragraph [0038]; “…first optical filter arrangement 220 is provided to aggregate the signals from the respective optical line terminals, for transmission along a single optical transmission medium (e.g. an optical fibre) to a passive optical distribution node 102 (also referred to as a passive remote node). The optical distribution node 102 is arranged to distribute the optical signals from the optical line terminals 110, 210, 310 to respective optical network terminations 130, 230, 330.”); and, 
a splitter (322) optically connected to the first downstream optical connection of the wavelength division multiplexer (see paragraph [0047]; “The splitter 322 splits downstream signals into a first portion for distribution to a first group of optical network terminals (130, 230), and a second portion for transmission to a second group of ONTs 330 via an optical demultiplexer 324 within the optical distribution node 102.”).
Zimmel et al (US Pub. No. 2014/0233952) teaches method and system for delivery of multiple passive optical services comprising central office, plurality of customers units, multiplexers/demultiplexers and splitter (see Fig. 2).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a filter array optically connected to the second downstream optical connection of the wavelength division multiplexer, wherein the filter array includes at least: 
a first filter optically connected to the second downstream optical connection of the wavelength division multiplexer, the first filter configured to output onto a first filter output fiber a first subset of wavelengths within the second plurality of wavelengths and pass a first remainder of wavelengths of the second plurality of wavelengths; and 
a second filter optically connected to the first filter to receive the first remainder of wavelengths, the second filter configured to output onto a second filter output fiber a second subset of wavelengths within the first remainder of wavelengths and pass a second remainder of wavelengths.
Regarding claim 24, Cavaliere et al (US Pub. No. 2011/0158650) teaches a method of distributing optical services, shown on Fig. 1, the method comprising: 
receiving (from OLT), on a common optical connection from a central office (portion C to M provided between 102 and 220), a first optical transmission service and a second optical transmission service (first OLT, second OLT and third OLT provides different transmission services; see paragraph [0040]; “The first OLT 110 is arranged to transmit optical signals at a first wavelength (1490 nm), in a downstream direction to respective ONTs 130…”; see paragraph [0041]; “…the second OLT 210 to the respective ONTs 230 is at a second wavelength…”; see also paragraph [0043]; “…third OLT 310 (WDM-PON OLT) is arranged to transmit a plurality of optical signals at a predetermined set of wavelengths…”), the first optical transmission service occupying at least a first channel comprising a first plurality of wavelengths and the second optical service occupying at least a second channel comprising a second plurality of wavelengths (see paragraph [0040]; “The first OLT 110 is arranged to transmit optical signals at a first wavelength (1490 nm),…” and see paragraph [0041]; “…the second OLT 210 is within the amplification band of an erbium doped fibre amplifier, and most preferably within the C band (from 1530 nm to 1565 nm)…”) and the second optical service occupying at least a second channel comprising a second plurality of wavelengths (see paragraph [0043]; “…third OLT 310 (WDM-PON OLT) is arranged to transmit a plurality of optical signals at a predetermined set of wavelengths…”); 
separating, at a wavelength division multiplexer optically connected to the common optical connection, the first optical service from the second optical service (see paragraph [0038]; “…first optical filter arrangement 220 is provided to aggregate the signals from the respective optical line terminals, for transmission along a single optical transmission medium (e.g. an optical fibre) to a passive optical distribution node 102 (also referred to as a passive remote node). The optical distribution node 102 is arranged to distribute the optical signals from the optical line terminals 110, 210, 310 to respective optical network terminations 130, 230, 330.”); and,
splitting the first optical service at a splitter optically connected to the wavelength division multiplexer (see paragraph [0047]; “The splitter 322 splits downstream signals into a first portion for distribution to a first group of optical network terminals (130, 230), and a second portion for transmission to a second group of ONTs 330 via an optical demultiplexer 324 within the optical distribution node 102.”).
Zimmel et al (US Pub. No. 2014/0233952) teaches method and system for delivery of multiple passive optical services comprising central office, plurality of customers units, multiplexers/demultiplexers and splitter (see Fig. 2).
However, none of the prior art cited alone or in combination provides the motivation to teach:
separating the second optical service at a filter array optically connected to the wavelength division multiplexer, wherein separating the second optical service comprises:
outputting, from a first filter optically connected to the wavelength division multiplexer, a first subset of wavelengths of the second plurality of wavelengths and passing a first remainder of wavelengths of the second plurality of wavelengths; and 
outputting, from a second filter optically connected to the first filter to receive the first remainder of wavelengths, a second subset of wavelengths from among the first remainder of wavelengths and passing a second remainder of wavelengths to remaining filters of the filter array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al (US Pub. No. 2013/0004174) is cited to show WDM passive optical network comprising OLT and plurality of ONUs.
Li et al (US Pub. No. 2007/0140693) is cited to show passive WDM optical communication system comprising OLT and plurality of ONUs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637